Citation Nr: 1701845	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD) or lupus.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty in the Army from October 1981 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Veteran testified during a videoconference hearing before an Acting Veterans Law Judge (AVLJ).  Because the AVLJ who held the August 2012 hearing is no longer employed at the Board, he was given the opportunity to have another hearing, which he accepted.  The case was remanded in August 2014 to schedule the requested videoconference hearing that was later held in September 2015.  Transcripts of both hearings are of record.

During the September 2015 hearing, the Veteran's agent pointed out that the Veteran had submitted a notice of disagreement in February 2010 concerning the denials for service connection for asthma and hepatitis C, which were also the subject of the January 2010 rating decision.  He indicated that there has never been a statement of the case (SOC) issued for these two issues; however, the record shows that an SOC was sent in November 2010 to the Veteran and his representative

The Board's June 2013 remand noted that the issue of entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU) had been raised by the record in an October 2010 VA examination report, but was not adjudicated by the Agency of Original Jurisdiction (AOJ).  Notably, the RO has still not taken any action on this matter.  The Board does not have jurisdiction over it, so it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board finds that there has not been substantial compliance with the directives of a June 2013 remand; therefore, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the Board sought an opinion regarding the etiology of the Veteran's sleep apnea.  The remand advised the clinician that the Veteran and other lay persons are competent to attest to observable symptoms and that if there was a medical basis to support or doubt the history reported by the Veteran or others, then a fully reasoned explanation should be included.  The clinician's response that there were no significant pertinent clinical records of sleep apnea symptomatology in support of the unfavorable opinion offered provides no indication that the lay statements were even considered.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board also finds that the opinion offered for secondary service connection is inadequate because the clinician did not address the contentions and literature that the Veteran and his agent submitted.  They appear to assert aggravation on the basis that PTSD interferes with the use of CPAP in the treatment for sleep apnea and have submitted literature to this effect.  The clinician's rationale for finding no association between the two disorders is on the basis that PTSD is a psychological/mental disorder and sleep apnea is caused by an upper airway obstruction.  The clinician did not address whether the Veteran's PTSD interfered with the use of the CPAP in the treatment for sleep apnea and whether such interference aggravation (permanent worsening) of the sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to determine the etiology of the Veteran's OSA.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings must be fully reported.

With regard to the Veteran's currently diagnosed OSA, the examiner must opine as to the following:

a. Whether it is as least as likely as not (50 percent probability or greater) that the Veteran's OSA manifested in service or is otherwise causally or etiologically related to military service.  In rendering this opinion, the examiner should take care to review and discuss, as necessary, the statements made by the Veteran, his ex-wife and his mother regarding observed symptomatology during sleep.

b. Whether it is as least as likely as not (50 percent probability or greater) that OSA was caused by his service connected PTSD.  

c. Whether it is as least as likely as not (50 percent probability or greater) that OSA was aggravated (permanently worsened) by his service connected PTSD.   

In rendering this opinion, the examiner should take care to review and discuss, as necessary the literature submitted by the Veteran regarding sleep apnea and PTSD. 

The clinician is advised that the Veteran and other lay persons are competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran or any other individual the examiner should provide a full reasoned explanation.  If the examiner is unable to provide an opinion, then that fact must be stated and the reasons why an opinion cannot be provided explained.  

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After all of the above development is completed, readjudicate the claim on appeal.  If the benefit sought is not granted then issue a supplemental statement of the case to the Veteran and his agent.  After allowing an appropriate time to respond, the case should to be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


